Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                          Civil No. 19-cv-81320-DIMITROULEAS/MATTHEWMAN

   EQUAL EMPLOYMENT OPPORTUNITY
   COMMISSION,

             Plaintiff,                                                               KJZ

   vs.
                                                                             Jul 2, 2020
   M1 5100 CORP., d/b/a JUMBO
   SUPERMARKET, INC.,                                                                    West Palm Beach

         Defendant.
   ____________________________________________/

              ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
                           MOTION TO COMPEL [DE 35]

             THIS CAUSE is before the Court upon Plaintiff, Equal Employment Opportunity

   Commission’s (“Plaintiff”) Motion to Compel a Privilege Log, Better Discovery Responses, and

   Fees (“Motion”) [DE 35]. The Motion was referred to the undersigned by the Honorable William

   P. Dimitrouleas, United States District Judge. See DE 19. Defendant, M1 5100 Corp., d/b/a

   JUMBO Supermarket, Inc. (“Defendant”) has filed a response [DE 37], and Plaintiff has filed a

   reply [DE 38]. The parties also filed a Joint Notice [DE 39]. The Court held a hearing on the

   Motion via Zoom video teleconference (VTC) on June 29, 2020. The matter is now ripe for

   review.

                                           I.     BACKGROUND

             Plaintiff filed its Complaint [DE 1] under the Age Discrimination in Employment Act of

   1967, as amended, 29 U.S.C. § 623(a) (the “ADEA”). Plaintiff alleges that Defendant

   discriminated against Charging Party Angela Araujo Guerrero (a cook manager) when it reduced

                                                   1
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 2 of 11



   her pay and fired her because of her age in violation of Section 4(a) of the ADEA, 29 U.S.C. §

   623(a).

             In its Motion, Plaintiff originally sought responsive documents to several of its requests for

   production, supplemental responses to several of its interrogatories, the production of a privilege

   log, inspection of Defendant’s electronically stored information (“ESI”), and sanctions against

   Defendant. However, Defendant eventually provided Plaintiff with supplemental discovery

   responses after the Motion was filed, and, as ordered by the Court [DE 36], the parties also further

   conferred about the discovery disputes. After further conferral, the issue regarding the privilege

   log has been resolved as have the disputes regarding Interrogatories No. 6 and 10.

             Thus, at this point, Plaintiff only seeks better responses to two discovery

   requests—Interrogatory No. 9 and Request for Production No. 18. [DE 39, pp. 3-5]. Plaintiff is

   also seeking attorney’s fees and costs incurred in filing the Motion. Id. at p. 5. Finally, Plaintiff still

   seeks the opportunity to inspect Defendant’s ESI because, by Defendant’s counsel’s own

   admission, Defendant “self-collected” responsive documents and information to the discovery

   requests without the oversight of its counsel. Id. pp. 1-2.

             As stated in open court and as further specified below, the Court finds that the Motion

   should be granted in part as to Interrogatory No. 9 and Request for Production No. 18. The Court

   will also address the “self-collection” issue regarding Defendant, order further conferral on the

   ESI issue, and reserve jurisdiction on Plaintiff’s requests for costs and attorney’s fees.




                                                       2
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 3 of 11



                II.    THE PERILS OF SELF-COLLECTION OF ESI BY A PARTY OR
                      INTERESTED PERSON WITHOUT THE PROPER SUPERVISION,
                           KNOWLEDGE, OR ASSISTANCE OF ITS COUNSEL

          With regard to Plaintiff’s request to inspect Defendant’s ESI, the Court finds as follows.

   Defendant’s counsel, Dallan Vecchio, Esq., signed Defendant’s original discovery responses dated

   April 20, 2020. [DEs 35-1, 35-2]. However, Defendant stated in its response to the Motion that,

   “[d]uring conferral, Plaintiff requested Defendant’s specific search efforts regarding ESI. At that

   time, undersigned counsel was not aware of all the specific efforts made.” [DE 37, p. 4].

   Defendant’s counsel also represented at the June 29, 2020 hearing that he did not supervise his

   client’s ESI collection efforts. Plaintiff’s counsel stated at the hearing that the two individuals who

   searched for documents and information responsive to Plaintiff’s discovery requests on

   Defendant’s behalf are self-interested parties and are employees of the Defendant.

          This issue of “self-collection” of discovery documents, and especially of ESI, by

   Defendant in this case, without adequate knowledge, supervision, or participation by counsel,

   greatly troubles and concerns the Court. The Court will first address the law regarding this issue.

          Federal Rule of Civil Procedure 26(g)(1) states in relevant part that

          Every disclosure under Rule 26(a)(1) or (a)(3) and every discovery request,
          response, or objection must be signed by at least one attorney of record in the
          attorney’s own name….By signing, an attorney or party certifies that to the best of
          the person’s knowledge, information, and belief formed after a reasonable inquiry:
          (A) with respect to a disclosure, it is complete and correct as of the time it is made;
          and (B) with respect to a discovery request, response, or objection, it is (i)
          consistent with these rules and warranted by existing law or by a nonfrivolous
          argument for extending, modifying, or reversing existing law, or for establishing
          new law; (ii) not interposed for any improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; and (iii) neither
          unreasonable nor unduly burdensome or expensive, considering the needs of the
          case, prior discovery in the case, the amount in controversy, and the importance of
          the issues at stake in the action.


                                                     3
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 4 of 11



   Fed. R. Civ. P. 26. “Rule 26(g) imposes an affirmative duty to engage in pretrial discovery in a

   responsible manner that is consistent with the spirit and purposes of Rules 26 through

   37.” See Advisory Committee Notes to the 1983 Amendments to Fed. R. Civ. P. 26(g). “An

   attorney is entitled to rely on the assertions of the client, provided that ‘the investigation

   undertaken by the attorney and the conclusions drawn therefrom are reasonable under the

   circumstances.’” Cache La Poudre Feeds, LLC v. Land O'Lakes, Inc., 244 F.R.D. 614, 626 (D.

   Colo. 2007) (quoting Advisory Committee Notes to the 1983 Amendments to Fed. R. Civ. P.

   26(g)). A party’s

             discovery obligations also include the duty to use reasonable efforts to locate and
             produce ESI responsive to the opposing party’s requests and within the scope of
             discovery. To enforce these responsibilities, the attorney’s signature on a discovery
             response “certifies that the lawyer has made a reasonable effort to assure that the
             client has provided all the information . . . responsive to the discovery demand’ and
             has made ‘reasonable inquiry into the factual basis of his response.”

   The Sedona Conference Working Group on Electronic Document Production, The Sedona

   Principles: Best Practices Recommendations & Principles for Addressing Electronic Document

   Production (“The Sedona Principles”) p. 119 (3d. ed 2018) 1 (quoting Advisory Comm. Note to

   Rule 26(g)).

             The relevant rules and case law establish that an attorney has a duty and obligation to have

   knowledge of, supervise, or counsel the client’s discovery search, collection, and production. It is

   clear to the Court that an attorney cannot abandon his professional and ethical duties imposed by

   the applicable rules and case law and permit an interested party or person to “self-collect”

   discovery without any attorney advice, supervision, or knowledge of the process utilized. There is

   simply no responsible way that an attorney can effectively make the representations required under

   1
       Available for download at https://thessedonaconference.org/download-publication?fid=3575.

                                                            4
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 5 of 11



   Rule 26(g)(1) and yet have no involvement in, or close knowledge of, the party’s search, collection

   and production of discovery. In this case, it appears that Defendant’s counsel left it to the client

   and the client’s employees to determine the appropriate custodians, the necessary search terms, the

   relevant ESI sources, and what documents should be collected and produced. When combined

   with Plaintiff’s assertion that only 22 pages of documents have been produced by Defendant in this

   complicated age discrimination case, the Court seriously questions the efficacy of Defendant’s

   search, collection and document production. The Court will not permit an inadequate discovery

   search, collection and production of discovery, especially ESI, by any party in this case.

          Here, Defendant’s counsel seemingly failed to properly supervise his client’s ESI

   collection process, but then he signed off on the completeness and correctness of his client’s

   discovery responses. An attorney’s signature on a discovery response is not a mere formality;

   rather, it is a representation to the Court that the discovery is complete and correct at the time it is

   made. An attorney cannot properly make this representation without having some participatory or

   supervisory role in the search, collection, and production of discovery by a client or interested

   person, or at least having sufficient knowledge of the efficacy of the process utilized by the client.

   Abdicating completely the discovery search, collection and production to a layperson or interested

   client without the client’s attorney having sufficient knowledge of the process, or without the

   attorney providing necessary advice and assistance, does not meet an attorney’s obligation under

   our discovery rules and case law. Such conduct is improper and contrary to the Federal Rules of

   Civil Procedure.

          Attorneys have a duty to oversee their clients’ collection of information and documents,

   especially when ESI is involved, during the discovery process. Although clients can certainly be


                                                      5
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 6 of 11



   tasked with searching for, collecting, and producing discovery, it must be accomplished under the

   advice and supervision of counsel, or at least with counsel possessing sufficient knowledge of the

   process utilized by the client. Parties and clients, who are often lay persons, do not normally have

   the knowledge and expertise to understand their discovery obligations, to conduct appropriate

   searches, to collect responsive discovery, and then to fully produce it, especially when dealing

   with ESI, without counsel’s guiding hand.

          Applicable case law informs that “self collection by a layperson of information on an

   electronic device is highly problematic and raises a real risk that data could be destroyed or

   corrupted.” In re Abilify (Aripiprazole) Prod. Liab. Litig., No. 3:16-MD-2734, 2017 WL 9249652,

   at *3 (N.D. Fla. Dec. 7, 2017). In the case at hand, it is very clear that Defendant’s employees

   self-collected ESI in order to respond to Plaintiff’s document requests without sufficient attorney

   knowledge, participation, and counsel. This is improper and a practice that can lead to incomplete

   discovery production or even inadvertent destruction of responsive information and/or documents.

   The Court is especially concerned that Defendant has only produced 22 pages of documents total

   in this case and that two self-interested employees allegedly collected the responsive documents

   and information.

          Defendant and Defendant’s counsel clearly did not employ the proper practices in

   responding to Plaintiff’s discovery requests. And, the Court is not impressed by the repeated

   delays in production that have occurred in this case by Defendant. This has caused the Court to

   seriously consider Plaintiff’s request that it be permitted to inspect how Defendant’s ESI was

   searched, collected and produced. However, “[i]nspection of an opposing party’s computer system

   under Rule 34 and state equivalents is the exception and not the rule for discovery of ESI.” The


                                                    6
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 7 of 11



   Sedona Principles at p. 128. “Special issues may arise with any request for direct access to ESI or

   to computer devices or systems on which it resides. Protective orders should be in place to guard

   against any release of proprietary, confidential, or personally identifiable ESI accessible to the

   adversary or its expert.” Id. at p. 152. The Court agrees with these propositions and normally only

   permits inspection of an opposing party’s ESI collection and production procedures, computer

   system, cellular phone, or other platforms when all other reasonable solutions have been exhausted

   or when the Court suspects bad faith or other discovery misconduct.

          Therefore, in light of the fact that the discovery cut-off date in this case is approximately

   five months ahead, the Court will give Defendant one last chance to comply with its discovery

   search, collection and production obligations. The Court will not permit Plaintiff to inspect

   Defendant’s ESI at this time and will withhold ruling on that issue until the parties have had the

   opportunity to further confer. The discovery process, particularly when ESI is involved, is

   intended to be collaborative. See Chief Justice John Roberts, 2015 Year–End Report on the

   Federal Judiciary, https://www.supremecourt.gov/publicinfo/year-end/2015year-endreport.pdf.

   Thus, the Court will require the parties to further confer on or before July 9, 2020, to try to agree on

   relevant ESI sources, custodians, and search terms, as well as on a proposed ESI protocol. The

   parties can submit any proposed orders or agreements to the Court.

           On or before July 10, 2020, the parties shall file a joint notice regarding the ESI search,

   collection and production issue, the inspection issue, whether they wish for the Court to enter any

   further order(s), and whether the Court needs to set another hearing and resolve any outstanding

   issues. The conferral process again ordered by the Court must be robust, completed in good faith,




                                                      7
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 8 of 11



   and must take as long as necessary to fully address all discovery search, collection, and production

   issues. Failure to comply shall result in sanctions on the offending attorney and party.

          The Court once again warns Defendant and Defendant’s counsel that counsel must take a

   role in assisting Defendant with the search, collection, and production of discovery and must

   ensure that Defendant’s production is complete and correct at the time it is made. Fed. R. Civ. P.

   26(g)(1). Counsel or Defendant may also consider retaining an ESI vendor to assist with the

   process if they deem it necessary. But, however it is accomplished, full discovery must be

   promptly provided by Defendant. Both Defendant and Defendant’s counsel may be sanctioned for

   failing to fully and completely respond to all discovery requests.

          The Court notes that it is not finding at this time that Defendant’s counsel has acted in bad

   faith or has committed any discovery misconduct whatsoever; rather, the Court will give

   Defendant’s counsel the benefit of the doubt and suspects that, during these difficult times of the

   COVID-19 pandemic, counsel’s involvement in the discovery process with his client has been

   unusually difficult. However, the Court does not want to see these problems continue. The Court

   also directs Defendant’s counsel to impress upon Defendant that it must promptly respond to

   discovery or it will be subject to sanctions. The Court expects to see no more discovery delays.

          The Court reserves jurisdiction as to Plaintiff’s request for an ESI inspection and for an

   award of costs and attorney’s fees in favor of Plaintiff and against Defendant and/or its counsel.

   The Court will re-address these issues after the court-mandated further conferral occurs and the

   Court hears further from the parties.

          Based on the forgoing, and as stated in open court, it is hereby ORDERED AND

   ADJUDGED as follows:


                                                    8
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 9 of 11



        1. Plaintiff’s Motion to Compel a Privilege Log, Better Discovery Responses, and Fees

           [DE 35] is GRANT IN PART AND DENIED IN PART.

        2. The parties shall fully confer in good faith on or before July 9, 2020, and attempt to

           agree on relevant ESI sources, custodians, and search terms, as well as on a proposed

           ESI protocol and all other related discovery issues. The parties can submit any

           proposed orders or agreements or joint motions to the Court for its consideration.

           Assuming that the parties do reach an agreement, Defendant’s attorneys shall counsel

           and supervise Defendant and Defendant’s employees during the discovery search,

           collection, and production process and become knowledgeable of that process. If any

           disputes remain, the parties can list them in the joint notice, and the Court will promptly

           set a further hearing or rule on the papers.

        3. On or before July 10, 2020, the parties shall file a joint notice regarding the ESI

           inspection issue, any search, collection and production issues of discovery by

           Defendant, and any other related discovery issues. The parties shall concisely describe

           the issues they have resolved, the issues in dispute (if any), the parties’ respective

           positions, whether they wish for the Court to enter any further order, and whether the

           Court needs to set another hearing to resolve any outstanding issues. The Court advises

           the parties that it intends to closely supervise the discovery process in this case to

           ensure that both parties and their counsel comply with all discovery obligations.

        4. The Motion is GRANTED IN PART as to Interrogatory No. 9. On or before July 9,

           2020, Defendant shall fully and completely respond to Interrogatory No. 9 as narrowed

           by Plaintiff in the Joint Notice [DE 39, p. 3] and also as limited by the Court to the two


                                                 9
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 10 of 11



            locations where the Charging Party worked. This ruling is without prejudice to

            Plaintiff’s ability to later seek additional information about Defendant’s other two

            locations if Plaintiff subsequently believes that it has a good faith basis to do so.

         5. The Motion is GRANTED IN PART as to Request for Production No. 18. On or before

            July 9, 2020, Defendant shall fully and completely respond to Request for Production

            No. 18 as narrowed by Plaintiff in the Joint Notice [DE 39, p. 4], and as limited by the

            Court to the time period of May 1, 2016, through March 31, 2017, and also limited in

            scope to the two locations where the Charging Party worked. The Court is not ordering

            Defendant to prepare a list that is not already in its possession, custody or control,

            although it may do so if it chooses to do so, but the Court is ordering Defendant to

            produce any responsive documents to the narrowed interrogatory as required by the

            applicable rules or as agreed to by the parties. This ruling is without prejudice to

            Plaintiff’s ability to later seek additional information about Defendant’s other two

            locations and/or a broader time period if Plaintiff subsequently believes that it has a

            good faith basis to do so.

         6. The Court reserves ruling on Plaintiff’s request for an award of attorney’s fees and

            costs incurred in filing Plaintiff’s Motion until after the parties have filed their joint

            notice and Defendant has responded to Interrogatory No. 9 and Request for Production

            No. 18.

         7. The Motion is DENIED to the extent that certain issues are moot. The Court need not

            rule on the privilege log issue as that issue was resolved by the parties’ counsel. The

            parties shall abide by their agreements as described in the Joint Notice as to


                                                  10
Case 9:19-cv-81320-WPD Document 41 Entered on FLSD Docket 07/02/2020 Page 11 of 11



              Interrogatory No. 6 and 10. [DE 39, p. 6].

          DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

   this 2nd day of July, 2020.




                                                           WILLIAM MATTHEWMAN
                                                           United States Magistrate Judge




                                                  11
